UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2011 Item 1. Schedules of Investments. Brandywine Blue Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 98.1% (a) CONSUMER DISCRETIONARY Auto Parts & Equipment - 3.2% TRW Automotive Holdings Corp.* $ Cable & Satellite - 8.0% Comcast Corp. DIRECTV* Liberty Global Inc.* Footwear - 3.0% NIKE Inc. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Total Consumer Discretionary ENERGY Oil & Gas Equipment & Services - 7.1% Halliburton Co. McDermott International Inc.* National Oilwell Varco Inc. Oil & Gas Exploration & Production - 0.9% Cabot Oil & Gas Corp. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy HEALTH CARE Biotechnology - 2.3% Celgene Corp.* Health Care Distributors - 3.1% Cardinal Health Inc. Health Care Equipment - 4.9% CareFusion Corp.* St. Jude Medical Inc. Health Care Services - 2.8% Express Scripts Inc.* Life Sciences Tools & Services - 3.0% Thermo Fisher Scientific Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 3.1% Precision Castparts Corp. Air Freight & Logistics - 4.0% FedEx Corp. Construction & Farm Machinery & Heavy Trucks - 1.8% Caterpillar Inc. Joy Global Inc. Environmental & Facilities Services - 2.6% Republic Services Inc. Railroads - 4.6% Kansas City Southern* Norfolk Southern Corp. Trucking - 1.9% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 4.5% Autodesk Inc.* Citrix Systems Inc.* Communications Equipment - 1.9% F5 Networks Inc.* Computer Hardware - 4.2% Apple Inc.* Computer Storage & Peripherals - 2.5% Seagate Technology PLC Internet Software & Services - 1.8% eBay Inc.* IT Consulting & Other Services - 5.7% Cognizant Technology Solutions Corp.* Teradata Corp.* Semiconductors - 3.7% Atmel Corp.* NXP Semiconductors N.V.* Systems Software - 3.1% Check Point Software Technologies Ltd.* Total Information Technology MATERIALS Fertilizers & Agricultural Chemicals - 7.7% Agrium Inc. CF Industries Holdings Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 1.0% Crown Holdings Inc.* Specialty Chemicals - 2.9% Albemarle Corp. Steel - 0.7% Allegheny Technologies Inc. Total Materials TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% MetroPCS Communications Inc.* Total Telecommunication Services Total common stocks (cost $1,915,154,460) Short-Term Investments - 2.2% (a) Commercial Paper - 2.0% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Total commercial paper (cost $43,800,000) Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,341,861) Total short-term investments (cost $47,141,861) Total investments – 100.3% (cost $1,962,296,321) Liabilities, less other assets - (0.3%)(a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2011. See the Schedule of Investments for the investments detailed by industry classification. Brandywine Advisors Midcap Growth Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 93.8% (a) CONSUMER DISCRETIONARY Apparel Retail - 2.9% Chico’s FAS Inc. $ Foot Locker Inc. Auto Parts & Equipment - 2.6% TRW Automotive Holdings Corp.* Broadcasting - 1.3% Liberty Media-Starz* Cable & Satellite – 2.4% Liberty Global Inc.* Footwear - 2.7% Deckers Outdoor Corp.* Home Furnishing Retail - 1.1% Williams-Sonoma Inc. Home Furnishings - 6.2% Leggett & Platt Inc. Tempur-Pedic International Inc.* Housewares & Specialties - 1.8% Jarden Corp. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Total Consumer Discretionary ENERGY Oil & Gas Drilling – 3.0% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 7.4% Key Energy Services Inc.* McDermott International Inc.* Oil States International Inc.* Oil & Gas Exploration & Production - 1.8% Cabot Oil & Gas Corp. SandRidge Energy Inc.* Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy FINANCIALS Investment Banking & Brokerage - 0.1% LPL Investment Holdings Inc.* Thrifts & Mortgage Finance - 1.5% First Niagara Financial Group Inc. Total Financials HEALTH CARE Health Care Equipment - 3.5% CareFusion Corp.* Sirona Dental Systems Inc.* Health Care Facilities - 1.0% HealthSouth Corp.* Total Health Care INDUSTRIALS Building Products - 1.2% Armstrong World Industries Inc. Construction & Farm Machinery & Heavy Trucks - 3.6% Joy Global Inc. WABCO Holdings Inc.* Environmental & Facilities Services - 2.6% Republic Services Inc. Industrial Machinery - 4.9% Kennametal Inc. The Timken Co. Railroads - 2.6% Kansas City Southern* Trucking - 1.8% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 6.5% ANSYS Inc.* Autodesk Inc.* Informatica Corp.* Communications Equipment - 6.1% Acme Packet Inc.* F5 Networks Inc.* Riverbed Technology Inc.* Computer Storage & Peripherals - 2.4% Seagate Technology PLC Data Processing & Outsourced Services - 2.6% VeriFone Systems Inc.* IT Consulting & Other Services - 3.0% Teradata Corp.* Semiconductors - 3.9% Atmel Corp.* NXP Semiconductors N.V.* Systems Software - 3.0% Check Point Software Technologies Ltd.* Total Information Technology MATERIALS Fertilizers & Agricultural Chemicals - 2.1% CF Industries Holdings Inc. Metal & Glass Containers - 1.0% Crown Holdings Inc.* Specialty Chemicals - 3.3% Albemarle Corp. Steel - 1.8% Allegheny Technologies Inc. Total Materials TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% MetroPCS Communications Inc.* Total Telecommunication Services Total common stocks (cost $133,531,235) Short-Term Investments - 6.3% (a) Commercial Paper - 5.8% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Total commercial paper (cost $9,400,000) Variable Rate Demand Note - 0.5% American Family Financial Services, 0.10% Total variable rate demand note (cost $901,774) Total short-term investments (cost $10,301,774) Total investments – 100.1% (cost $143,833,009) Liabilities, less other assets - (0.1%) (a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2011. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13(a)-15(b) or240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Blue Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by thefollowing persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/William F. D’Alonzo William F. D’Alonzo, President Date August 16, 2011 By (Signature and Title) /s/Lynda J. Campbell Lynda J. Campbell, Treasurer Date August 16, 2011
